Title: To George Washington from Joseph Carleton, 19 May 1780
From: Carleton, Joseph
To: Washington, George



Sir
War Office [Philadelphia] May 19th 1780

I have the Honor to transmit your Excellency, Copy of a petition, addressed to the Council of pensylvania from a number of Inhabitants of Northumberland County respecting the Conduct of Lt Colonel Weltner, together with a Letter from president Reid on the Subject. I have the Honor to be with the highest respect Your Excellencys Most obedt Hble Servt

Joseph Carleton Secy p.t.

 